MODIFY and AFFIRM; and Opinion Filed April 29, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00916-CR

                        SCOTT RICHARD THORNTON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F13-00327-L

                              MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Brown and Stoddart
                                  Opinion by Justice Brown

       A jury convicted Scott Richard Thornton of indecency with a child. See TEX. PENAL

CODE ANN. § 21.11(a) (West 2011). The trial court assessed punishment, enhanced by two prior

felony convictions, at twenty-five years’ imprisonment. In a single issue, appellant contends the

judgment should be modified to show the correct offense for which he was convicted. We

modify the trial court’s judgment and affirm as modified.

       The record shows appellant was indicted for and pleaded not guilty to indecency with a

child. The indictment did not allege the contact was continuous. However, the trial court’s

judgment incorrectly states the offense for which appellant was convicted is “indecency with a
child continuous.” We sustain appellant’s sole issue. We modify the judgment to show the

offense for which appellant was convicted is “indecency with a child.” See TEX. R. APP. P.

43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813
S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref'd).

As modified, we affirm the trial court’s judgment.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47

140916F.U05




                                               -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                      JUDGMENT


SCOTT RICHARD THORNTON,                           Appeal from the Criminal District Court
Appellant                                         No. 5 of Dallas County, Texas (Tr.Ct.No.
                                                  F13-00327-L).
No. 05-14-00916-CR        V.                      Opinion delivered by Justice Brown, Chief
                                                  Justice Wright and Justice Stoddart
THE STATE OF TEXAS, Appellee                      participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Offense for which Defendant Convicted” is modified to show
“Indecency with a child.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered April 29, 2015.




                                            -3-